Case 2:20-cv-00709-SPC-NPM Document 15 Filed 10/26/20 Page 1 of 2 PageID 59




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

GEORGE DOUGLAS METZ, II,

               Plaintiff,

v.                                                   Case No.: 2:20-cv-709-FtM-38NPM

RANDALL STERLING and
CHARLOTTE COUNTY
GOVERNMENT,

               Defendants.
                                              /

                                            ORDER1

       This matter comes before the Court on sua sponte review of the file. On

October 6, 2020, the Court granted Defendant Randall Sterling’s motion to dismiss

pro se Plaintiff George Douglas Metz, II’s Complaint as a shotgun pleading. (Doc.

14). In doing so, it dismissed without prejudice the Complaint and gave Plaintiff

until October 20, 2020, to file an amended complaint. The Court warned Plaintiff

that not doing so will result in the case being closed. (Doc. 14 at 4). To date,

Plaintiff has not filed an amended complaint. The Court’s Opinion and Order thus

becomes a final judgment and the case will be closed. See Auto. Alignment & Body

Servs., Inc. v. State Farm, 953 F.3d 707, 720 (11th Cir. 2020).

       Accordingly, it is now


1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
the Court does not endorse, recommend, approve, or guarantee any third parties or the services
or products they provide, nor does it have any agreements with them. The Court is also not
responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not affect
this Order.
Case 2:20-cv-00709-SPC-NPM Document 15 Filed 10/26/20 Page 2 of 2 PageID 60




      ORDERED:

      (1) The above-captioned case is dismissed without prejudice.

      (2) The Clerk is DIRECTED to enter judgment, terminate any deadlines,

         and close the file.

      DONE and ORDERED in Fort Myers, Florida on October 26, 2020.




Copies: All Parties of Record




                                       2
